Name: 2007/233/EC: Commission Decision of 12 April 2007 on appointment of members representing the private sector in the Joint Transfer Pricing Forum, expert group on transfer pricing
 Type: Decision
 Subject Matter: taxation;  personnel management and staff remuneration;  free movement of capital;  business classification;  labour market
 Date Published: 2007-04-17

 17.4.2007 EN Official Journal of the European Union L 100/25 COMMISSION DECISION of 12 April 2007 on appointment of members representing the private sector in the Joint Transfer Pricing Forum, expert group on transfer pricing (2007/233/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 2007/75/EC of 22 December 2006 setting up an expert group on transfer pricing (1) to advise the Commission on transfer pricing tax issues, and in particular Article 4 thereof, Having regard to the call for applications for business members and chairman for the Joint Transfer Pricing Forum, published on 22 December 2006 on the website of Taxation and Customs Union Directorate-General, Whereas: (1) According to Article 4 of the Decision 2007/75/EC, the Commission shall appoint a chairperson and a maximum of 15 specialists from the private sector with experience and competence in transfer pricing. (2) According to paragraph 15 of the call for applications, the persons selected to become business members of the Joint Transfer Pricing Forum will be eminent persons in the field of transfer pricing, chosen by the European Commission assisted by the EU Council Presidency and the UNICE Fiscal Affairs Committee, from appropriately qualified applicants, active in industry, services, the business community or in fields of activity linked with transfer pricing. (3) Some 44 applications were received following the call for applications, HAS DECIDED AS FOLLOWS: Article 1 The Commission herewith appoints for a period of two years 15 members representing the private sector and a Chairman in the Joint Transfer Pricing Forum, experts group, whose names are reproduced in the Annex. Article 2 The Decision shall take effect on 1 March 2007. Done at Brussels, 12 April 2007. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 32, 6.2.2007, p. 189. ANNEX Selected chairman: Bruno GIBERT List of selected members representing the private sector: Dirk VAN STAPPEN Isabel VERLINDEN Svetla MARINOVA Werner STUFFER Heinz-Klaus KROPPEN Kennet PETTERSSON Sabine WAHL Guglielmo MAISTO Guy KERSCH Theo KEIJZER Monique VAN HERKSEN HÃ ¥kan ANDREASSON Eduardo GRACIA Michael SUFRIN Nicholas DEE